ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
CenCore Associates, LLC                       )      ASBCA No. 62137
                                              )
Under Contract No. H98230-18-D-0027           )

APPEARANCE FOR THE APPELLANT:                        Merrill E. Mead, Esq.
                                                      Counsel

APPEARANCE FOR THE GOVERNMENT:                       Darrell F. Cook, Esq.
                                                      NSA Chief Trial Attorney
                                                      National Security Agency
                                                      Fort Meade, MD

                                ORDER OF DISMISSAL

        The Board docketed this appeal on July 22, 2019. By letter dated August 5, 2019,
prior to the filing of its complaint, appellant withdrew its appeal. Appellant has
requested, and the government does not object to, dismissal of this appeal without
prejudice. Accordingly, it is dismissed from the Board's docket without prejudice.

       Dated: August 19, 2019




                                                     minis ative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62137, Appeal of CenCore
Associates, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals